        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 1 of 14

          6:19-cv-00445

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                               WACO DIVISION

JANE BELTONISD-FH DOE,           §
     PLAINTIFF                   §
                                 §
V.                               § CIVIL ACTION NO. _________________
                                 §
BELTON INDEPENDENT SCHOOL        §
DISTRICT,                        §
      DEFENDANT                  §
____________________________________________________________

                        PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff JANE BELTONISD-FH DOE (“Jane”) to hereby

file her “Plaintiff’s Original Complaint” in this lawsuit, as follow:

                                 A. NATURE OF SUIT

         1.       Jane has been the victim of systematic and ongoing discrimination by

Jane’s former employer, Defendant, based on Jane’s religious beliefs, as well as in

retaliation for or in an effort to suppress her exercise of her rights under the First

Amendment of the United States Constitution. These acts of discrimination caused,

contributed to, and maintained a hostile workplace environment in addition to being

actionable in and of themselves. As a result, Jane left her employment with

Defendant. However, Defendant continues to deliberately black-ball Plaintiff, as

Plaintiff has tried repeatedly to gain employment, only to have such efforts killed by




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                      1
        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 2 of 14




false statements and reports from Defendant. Left with no other choice, Plaintiff Jane

seeks redress from this Court.

                                       B. PARTIES

         2.       Plaintiff “JANE BELTONISD-FH DOE” (“Jane”) is an individual

residing in the State of Texas. Because of the privacy issues involved in this matter

and the real, eminent, and continuing threat of further retaliation by Defendant, Jane

is hereby exercising her rights to proceed with this matter anonymously.

         3.       The need to protect the identity of Plaintiff Jane does not hinder the

defense of this matter by Defendant, for the facts are well known to the Defendant.

When applying the applicable tests (created by jurisprudence applicable to this

Court) to balance the needed protection of privacy versus any inconvenience to the

Defendant, the protection of Jane’s privacy prevails.

         4.       At such time as the Court might agree on procedures designed (a) to

protect the privacy of Plaintiff Jane, and (b) to protect Plaintiff Jane from further

retaliation, Jane’s identity shall be disclosed to Defendant.

         5.       Defendant Belton Independent School District (“DEFENDANT

BISD”) is a school district formed under the laws of the State of Texas, operates

under the laws and authority of the State of Texas and the United States Department

of Education, receives funds from the United States. and may be served with

summons by serving its Superintendent as follows:

Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                        2
        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 3 of 14




                             BELTON INDEPENDENT SCHOOL DISTRICT
                                c/o Dr. Susan Kincannon, Superintendent
                                            400 N. Wall Street
                                           Belton, Texas 76513

                                 C. JURISDICTION AND VENUE

         6.       This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C.

§1331 because it involves a federal question. This federal question proceeding arises

under the following laws of the United States:


                  (a)    42 U.S.C. §§2000e et seq., being Title VII of the Civil
                         Rights Act of 1964, as amended by the Civil Rights Act of
                         1991, as well as 28 U.S.C. §1343§ (“Title VII”);

                  (b)    42 U.S.C. §§2000e et seq., being Title VII of the Civil
                         Rights Act of 1964, as amended by the Civil Rights Act of
                         1991 (“Title VI”); and

                  (c)    42 U.S.C. §1983 (“Section 1983”) with regard to, without
                         limitation:

                                  (i)    Defendant BISD’s violations of the laws of
                                         the United States;

                                  (ii)   Defendant BISD’s denial under color of law
                                         of Jane’s rights to equal protection,
                                         procedural due process, and substantive due
                                         process guaranteed by the Fourteenth
                                         Amendment to the United States
                                         Constitution; and




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                        3
        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 4 of 14




                                 (iii)   Defendant BISD’s denial under the color of
                                         law of Jane’s right to expression and
                                         peaceable assembly guaranteed by the First
                                         Amendment to the United States
                                         Constitution.

         7.       This Court may further exercise supplemental jurisdiction over

Plaintiffs’ claims arising under Texas law pursuant to 28 U.S.C. § 1367.

         8.       Venue is proper in the Western District of Texas, the Waco Division,

because Defendant BISD operates its school district within Bell County, which is in

this district and division.

                                 D. FACTUAL BACKGROUND

         9.       Plaintiff Jane is an educated, experienced educator in the State of Texas.

         10.      Plaintiff Jane has a passion for teaching that has resulted in Jane

receiving the respect of Jane’s colleagues, students, and parents wherever Jane

taught.

         11.      Plaintiff Jane also of Jewish heritage and faith (“Religious Beliefs”),

which Defendant BISD failed to respect and honor. In fact, Defendant BISD was so

uncomfortable with Jane’s Religious Beliefs, Defendant BISD took actions that

resulted in a hostile work environment for Jane, ultimately resulting in Jane’s

departure from employment with Defendant BISD.




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                            4
        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 5 of 14




         12.      Unfortunately, Defendant BISD was not satisfied with “getting rid of”

Plaintiff Jane, because Defendant BISD has engaged in an ongoing effort to ensure

that Plaintiff Jane does not obtain new employment as a teacher in the State of Texas.

         13.      Time after time, Plaintiff Jane has applied for and interviewed with

other school districts for open teaching positions. Because of Plaintiff Jane’s

teaching skills and experience, Jane has reached the threshold of obtaining

employment, only to have offers and interest yanked away after references calls have

been made to Defendant BISD.

         14.      Time and again, after the reference calls are made to Defendant BISD,

the offers of employment evaporate. The foregoing has occurred with teaching

positions available within Defendant BISD, the Copperas Cove Independent School

District, and the Killeen Independent School District.

         15.      Through false statements, inferences and inuendo, Defendant BISD has

successfully kept Plaintiff Jain from gaining employment as a teacher.

         16.      Defendant BISD targeted its behavior against Plaintiff Jane and

implemented its discrimination because of Jane’s Religious Belief, under the color

of law. The Defendant BISD personnel who committed the misconduct complained

of did so as agents and representatives of Defendant BISD and were implementing

Defendant BISD’s policies, practices, and procedures when such agents acted

against Jane.

Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                       5
        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 6 of 14




         17.      If Defendant BISD’s policies, practices, and procedures were not in

written form, Defendant BISD and its agents implemented them in accord with the

customs and practices of Defendant BISD’s policy makers.

         18.      The Defendant BISD personnel who acted against Plaintiff Jane did so

while performing their assigned Defendant BISD duties, as prescribed by

Defendants BISD’s superintendent and/or its board of trustees.

         19.      Defendant BISD’s misconduct, described in this Complaint (hereafter

sometimes referred to as the “Civil Rights Violations”) represent actions of complete

and deliberate indifference to Plaintiff Jane, and, made it necessary for Jane to retain

legal counsel and to file this lawsuit to seek redress for the wrongs done to Jane by

Defendant BISD.

         20.      Jane met all conditions precedent to bring these claims before this

Honorable Court.

                                 E. CAUSES OF ACTION

                       COUNT ONE: VIOLATION OF TITLE VII

         21.      Defendant BISD committed certain of its misconduct toward Jane,

supra, because Plaintiff Jane’s Religious Beliefs.

         22.      Defendant BISD’s acts and omissions in respect of Jane’s Religious

Beliefs violate Title VII.




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                        6
        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 7 of 14




         23.      Defendant BISD’s acts and omissions in respect of Jane’s Religious

Beliefs created a hostile workplace environment.

         24.      Defendant BISD’s continue to retaliate against Plaintiff Jane by black-

balling Jane’s efforts to find employment in education, whish such retaliation is in

violation of Title VII.

         25.      Plaintiff Jane has suffered actual and consequential damages as a direct

and proximate result of Defendant BISD’s violations of Title VII, for which Jane

now sues.

                       COUNT TWO: VIOLATION OF TITLE VI

         26.      Defendant BISD is an entity receiving grants and funds from the United

States government. Therefore, the provisions of Title VI also govern Defendant

BISD.

         27.      The Title VII violations Defendant BISD committed against Plaintiff

Jane, supra, are also violations of Title VI because Title VI governs Defendant

BISD.

         28.      Without limitation and in addition to the foregoing, Defendant BISD

denied Plaintiff Jane her right to freedom of expression, to assemble peaceably, and

to petition for a redress of grievances, in violation of the First Amendment to the

United States Constitution.




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                          7
        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 8 of 14




         29.      Without limitation and in addition to the foregoing, Defendant BISD

denied Jane her right to procedural and substantive due process, and equal protection

under the law, in violation of the Fourteenth Amendment to the United States

Constitution.

         30.      Defendant BISD’s denial of Plaintiff Jane’s statutory and United States

Constitutional rights violate Title VI.

         31.      Plaintiff Jane has suffered actual and compensatory damages as a direct

and proximate result of Defendant BISD’s violations of Title VI, for which Jane now

sues.

                  COUNT THREE: VIOLATION OF SECTION 1983

         32.      42 U.S.C. §1983 provides in part:

                  Every person who under color of any statute, ordinance,
                  regulation, custom, or usage, of any State…subjects, or
                  causes to be subjected, a citizen of the United States…to
                  the deprivation of any rights, privileges, or immunities
                  secured by the Constitution and laws, shall be liable to the
                  party injured in an action and law, suit in equity, or other
                  proper procedure for redress….

         33.      Defendant BISD was a state actor acting under the color of state law

 while committing the referenced Civil Rights Violations of Plaintiff Jane and

 resulted in the violation of Plaintiff Jane’s rights under:

                  a)     Title VII;

                  b)     Title VI;

Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                         8
        Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 9 of 14




                  c)     the procedural due process requirements of the United
                         States Constitution as set forth in the Fourteenth
                         Amendment, in violation of Jon’s Property Rights;

                  d)     the substantive due process requirements of the United
                         States Constitution set forth in the Fourteenth Amendment
                         in violation of Jon’s Property Rights; and

                  e)     the equal protection requirements of the United States
                         Constitution set forth in the Fourteenth Amendment in
                         violation of Jon’s Property Rights.

         34.       Under the First Amendment to the Constitution of the United States,

Plaintiff Jane has the right to express, both verbally and in writing, her

dissatisfaction with Defendant BISD.

         35.      Under the Fourteenth Amendment to the Constitution of the United

States, Plaintiff Jane has the right to be free from the Civil Rights Violations

committed by Defendant BISD.

         36.       Because of the Civil Rights Violations committed by Defendant BISD,

Plaintiff Jane has been denied her guaranteed free speech, equal protection,

procedural due process, and substantive due process rights as set forth in the First

and Fourteenth Amendments. As a result of such violations, Defendant have violated

Jane’s right under 42 U.S.C. § 1983 (hereafter, “Section 1983 Violations”).

         37.      Plaintiff Jane has suffered economic, emotional distress, and

psychological damage to Jane’s character, prestige, standing in Jane’s community




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                      9
       Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 10 of 14




as well as a loss of benefits and opportunities as a direct and proximate result of

Defendant’ Section 1983 Violations as to Jane.

         38.      Plaintiff Jane has suffered economic, emotional distress, and

psychological damage to Jane’s character, prestige, standing in her community as

well as a loss of benefits and opportunities as a direct and proximate result of

Defendant BISD’s deliberate indifference of Jane as to the Section 1983 Violations

as to Plaintiff Jane.

         39.      Defendant BISD’s acts and omissions in violation of Title VII, and Title

VI also violate Section 1983 because Defendant BISD committed those acts and

omissions under color of law, through designated persons of authority implementing

their Defendant BISD-assigned duties and responsibilities.

         40.      The First Amendment to the United States Constitution grants Plaintiff

Jane the right to express her issues with Defendant BISD both orally and in writing;

and grants Jane the right to assemble peaceably and to petition Defendant BISD for

redress.

         41.      The Fourteenth Amendment to the United States Constitution grants

Plaintiff Jane the right to procedural and substantive due process and to equal

protection under the law.




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                         10
       Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 11 of 14




         42.      As a result of the foregoing, Plaintiff Jane hereby seeks recovery of all

actual and consequential damages available to her in accordance with Section 1983,

for which she now sues.

       COUNT FOUR: VIOLATIONS OF THE TEXAS CONSTITUTION

         43.      As a public school district operating by the State of Texas, Defendant

BISD’s action are also subject to scrutiny of protections created by the Texas

Constitution.

         44.      The Civil Right Violations committed by Defendant BISD against

Plaintiff Jane were committed under the color of law and resulted in the violation of

Plaintiff Jane’s rights under the Constitution of the State of Texas.

         45.      Specifically, the Civil Rights Violations committed by Defendant

towards Jane were committed under the color of law and resulted in the violation of

Plaintiff Jane’s rights under:

                  (a)    the procedural due process requirements of the Texas
                         Constitution found in Article 1, Section 19;

                  (b)    the substantive due process requirements of the Texas
                         Constitution found in Article 1, Section 19;

                  (d)    the equal protection requirements of the Texas
                         Constitution found in Article I, Section 3; and

                  (e)    the freedom of speech protections of the Texas
                         Constitution found in Article I, Section 8.




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                          11
       Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 12 of 14




Hereafter, the foregoing shall be collectively referred to as “Violations of the Texas

Constitution.”

         46.      The Violations of the Texas Constitution committed by Defendant

BISD as to Plaintiff Jane have caused Plaintiff Jane to suffer a loss of benefits and

created economic losses.

         47.       The Violations of the Texas Constitution committed by Defendant

BISD as to Plaintiff Jane have caused Plaintiff Jane to suffer mental and emotional

distress and damages.

         48.      Although Plaintiff Jane, as a private party living in the State of Texas,

has no standing to seek monetary damages for the Violations of the Texas

Constitution committed by Defendant BISD as to Plaintiff Jane, Plaintiff Jane does

seek the equitable relief to which Plaintiff Jane is entitled by Texas jurisprudence,

including but not being limited to:

                  (a)    the immediate cessation of the dissemination of all
                         negative commentary and innuendo as to Plaintiff Jane;

                  (b)    Defendant BISD taking all immediate steps necessary to
                         restore the reputation of Jane among her colleagues and
                         professionals within the Texas educational community;
                         and

                  (c)    requiring Defendant BISD to strike (from the records of
                         Defendant BISD) all negative information, emails,
                         evaluations, and materials as to Plaintiff Jane.




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                           12
       Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 13 of 14




      COUNT FOUR: EXEMPLARY AND/OR LIQUIDATED DAMAGES

         49.      Various of the statutes that Defendant BISD’s misconduct violated

permit the recovery of exemplary and/or liquidated damages. Defendant BISD’s

misconduct entitles Plaintiff Jane to recover exemplary and/or liquidated damages

from Defendant BISD in an amount sufficient to punish Defendant BISD for its

misconduct and to deter similar misconduct in the future.

                            COUNT FIVE: ATTORNEY’S FEES

         50.      Various of the statutes that Defendant BISD’s misconduct violated

permit the recovery of reasonable and necessary attorney’s fees. Defendant BISD’s

misconduct entitles Plaintiff Jane to recover from Defendant BISD her reasonable

and necessary attorney’s fees, for which she now seeks

                  COUNT SIX: INTEREST AND COSTS OF COURT

         51.      Various of the statutes that Defendant BISD’s misconduct violated

permit the recovery of prejudgment interest.

         52.      Plaintiff Jane is entitled to recover from Defendant BISD both

prejudgment interest, where permitted, and post judgment interest, at the highest

rates permitted by law.

         53.      Plaintiff Jane is entitled to recover from Defendant BISD her costs of

court.




Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                       13
       Case 6:19-cv-00445-ADA-JCM Document 1 Filed 07/26/19 Page 14 of 14




                                       F. JURY TRIAL

         54.      Plaintiff Jane hereby requests a trial by jury in this lawsuit.

                                 G. PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Jane prays that: summons be issued upon

Defendant; upon final trial hereof, that judgment be entered in favor of Plaintiff Jane

for the actual, consequential, and exemplary damages set forth herein including pre

and post judgment interest; that Plaintiff Jane be granted the equitable relief

requested; that Plaintiff Jane be reimbursed her reasonable and necessary attorneys’

fees required to bring this matter; that all costs of Court be taxed against Defendant;

and that Plaintiff Jane have such further and other relief, general and special, both at

law or in equity, to which she may show herself to be justly entitled.

         Respectfully submitted,

                                             Gorman Law Firm, pllc




                                             Terry P. Gorman, Esq.
                                             Texas Bar Number 08218200
                                             901 Mopac Expressway South, Suite 300
                                             Austin, Texas 78746
                                             Telephone: 512.980.4556 (direct)
                                             Telecopier: 512.597.1455
                                             tgorman@school-law.co
                                             COUNSEL FOR PLAINTIFF
                                             JANE BELTONISD-FH DOE


Plaintiff’s Original Complaint
Glaw 2019.07.26                                                                       14
